SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

385
CA 11-02112
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF TYRONE DAVIS,
PETITIONER-APPELLANT,

                     V                                              ORDER

STATE OF NEW YORK, NEW YORK STATE OFFICE OF
MENTAL HEALTH AND NEW YORK STATE DIVISION OF
PAROLE, RESPONDENTS-RESPONDENTS.
(APPEAL NO. 2.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (William
D. Walsh, A.J.), entered September 13, 2011 in a proceeding pursuant
to Mental Hygiene Law article 10. The order denied the motion of
petitioner for a change of venue.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Aho, 39 NY2d 241, 248; see also CPLR 5501
[a] [1]).




Entered:   May 3, 2013                          Frances E. Cafarell
                                                Clerk of the Court